Walker, J. The public may acquire the right to use land for a public highway, by dedication, by user in the nature of prescription, or by condemnation in the manner prescribed by the statute. But whether the right be acquired by one or another of these modes, is immaterial. Evidence of an express grant or dedication by the owner of the soil, and an acceptance by the public, and its use by travel as a highway, and repairs mado by the proper authorities, establishes its existence, and the right of the public to its use. Starkie, in his work on evidence, vol. 2, p. 665, says, “ Evidence to prove a public highway, consists, usually in showing that the public have used and enjoyed the road; and their actual occupation of it without interruption, for a considerable space of time, affords a strong presumption of a right to use it, and a much shorter possession will suffice to indicate a right in the public, than to show that a private person has a title to the estate of which he is possessed.” Actual adverse open and uninterrupted possession of land by a person, claiming title for the period of twenty years, confers the right to hold and enjoy the possession, against the true owner. Then it follows that a user by the public of a road, as a public highway, for that period, is abundantly sufficient to create the right. In this case, there was evidence of use of this road by the public, for the period of over twenty years, and the jury were justified by the evidence, in finding that it was a public highway. Again, there was evidence tending to establish a dedication of the road to the public, by the owner, and although there may have been conflicting testimony, yet it was the province of the jury to reconcile it, if they could, and if unable to do so, then to give weight to that portion of it which they believed to be entitled to credit. They have in this case given the weight to that, tending to establish the dedication, and in doing so, they were justified by the evidence, and we see no reason for disturbing their verdict. We think the evidence fully justified the finding of the jury, either upon a user, or a dedication, and that the court below did right in sustaining the verdict. No error is perceived, either to the giving or refusing the instructions in the case, and no error appearing in the record, the judgment of the Circuit Court is affirmed. Judgment affirmed.